United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 3, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50050
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

HOWARD GERALD PARHAM,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:03-CR-2274-ALL
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Howard Gerald Parham appeals his conviction of possessing

with the intent to distribute marijuana.    Parham challenges the

sufficiency of the evidence supporting his conviction.       He argues

that the Government failed to establish that he knew about the

marijuana secreted in the tractor-trailer he driving.      See 21

U.S.C § 841(a)(1).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50050
                                -2-

     At trial, the Government established that Parham had sole

ownership and control over the tractor-trailer in which the

marijuana was found.   In addition, the Government presented

circumstantial evidence of Parham’s guilty knowledge.    See United

States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003).     A

Border Patrol agent testified that Parham was nervous at the

primary inspection area and seemed distracted by a drug-sniffing

canine near his trailer.   See United States v. Ortega Reyna, 148

F.3d 540, 544 (5th Cir. 1998) (holding that nervousness is

recognized as circumstantial evidence of guilty knowledge).

Parham also made inconsistent statements as to why his trailer

was sealed with a green seal from his own supply rather than with

a seal from the company whose cargo he was transporting.     See id.

(noting that inconsistent statements are recognized as

circumstantial evidence of guilty knowledge).   Finally, testimony

established that the 634.5 pounds of marijuana found in Parham’s

trailer had a street value of at least $900 a pound.    The jury

could have rationally inferred that Parham would not be entrusted

with such valuable cargo if he had not been a knowing participant

in a drug-smuggling scheme.   See Villarreal, 324 F.3d at 324.

     The evidence produced at Parham’s trial, viewed in the light

most favorable to the verdict, was sufficient to allow a

reasonable trier of fact to find that Parham knew about the
                          No. 05-50050
                               -3-

marijuana hidden in his tractor-trailer.   See id. at 322.   The

judgment of the district court is AFFIRMED.